WARDEN, J.
Stailey was duly appointed to the position of sanitary policeman of the City of Defiance. He was aiso duly appointed humane officer of said city. He held the former office for about six months, and the latter for about eighteen months. On or about July 1, 1922, he was notified that both of these offices had been abolished, that his services were no longer needed, and that he wbuld not receive pay for any further services he might render. He brought an action in the Court of Common Pleas, claiming that the offices had not been abolished, that they were necessary to the city, and that the city did not act in good faith in dismissing him and attempting to abolish his offices, but to defraud him and through fraud and trickery to defeat his rights under his contracts of employment. He asked' for damages for loss of salary.
The Court of Common Pleas directed a verdict in favor of the city.
The evidence given by the plaintiff in the trial of the case, tends to prove that the office of sanitary policeman and the office of humane officer of the City of Defiance, were each abolished on or about the first day of July, 1922, and that the plaintiff was paid for> this service at the rate agreed upon, up to that time.
There is no evidence in the record tending to prove, or from which an inference can be drawn, that fraud or deceit entered into the abolishing of either of these offices; nor is there evidence tending to prove, or from which an inference can be drawn, that the City of Defiance discharged the plaintiff. We cannot therefore say that the court erred in directing a verdict in favor of the defendant.
Judgment affirmed.
(Beiore Judge Warden, Crow and Hughes).